DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US PG Pub 2005/0151782).
For claims 1 and 9:  Ishida et al. teaches a printing system including a printing unit 21 that performs printing on a recording medium P, the housing 3 including a front surface portion 12 having a discharge port 12b (see paragraph 55, upper discharge space 12b, the front is the front side as labeled in Fig. 6), a back surface portion (see Fig. 6, section labeled rear) and aside surface portion (see Fig. 4, the side labeled “LEFT” which is orthogonal to the FRONT in Fig. 4), the front surface portion having a discharge port 12 (see Figs. 4 and 6) for discharging the recording medium P on which printing is performed (see Fig. 6, generally “Front” as labeled, see Figs. 1 and 4), the back surface portion facing the front surface portion (see Fig. 6, “Back” as labeled), and the side surface portion 6 connecting the front surface portion with the back surface portion (see Fig. 4, side surface 6 extending from front to rear) and a holding unit 14, 17, 77 (see Fig. 4, the supporting elements 14, 17 and the outer shell 5 of the reader 4 taken 1 in Fig. 4) a reading unit 71 (see paragraph 80, the scanning unit 71) configured to read an image of an original document (See paragraphs 80-81, the scanning element 71 performing this function in routine operation) wherein the holding unit includes a first fixing member 17 for fixing to the back surface portion (see Fig. 4, element 17 connected to the back wall), and a second fixing member 14, 14 for fixing to the side surface portion 6 (see Fig. 4, the elements 14, 14 holding the shell of the scanner 4 to the sidewall as seen in Fig. 4) and a connecting member connecting the first fixing member 17 and the second fixing member 14 (see Fig. 4, the rigid shell of the scanner 4 being a connecting member as it bridges the space between 14, 17).
For claim 2:  Ishida et al. teaches the printing system according to claim 1, wherein the second fixing member 14, 14 extends in a depth direction in the side surface portion 6, and fixes to a plurality of parts arranged along the depth direction (see Fig. 4, fixes the parts being the surface of the sidewall 6 at each of the elements 14 as depicted in Fig. 4).
For claim 3:  Ishida et al. teaches the printing system according to claim 1, wherein the second fixing member fixes by being co-fastened with the side surface portion 6 (see Fig. 4, as shown).
For claim 4:  Ishida et al. teaches the printing system according to claim 1	wherein the connecting member is disposed on a top surface of the housing (see Fig. 4, the housing being the shell of the printer portion, the top surface being the surface over which the housing of scanner 4 sits, the housing of scanner 4 being the connecting member).
14, 14 fixes to the housing 6 at an end portion of the top surface of the housing (see Fig. 4, fixed at a side end portion of the top surface of the housing defined by the side wall 6 and other orthogonal walls).
For claim 6:  Ishida et al. teaches the printing system according to claim 5, wherein the second fixing member includes two side surface members 14, 14  facing each other on the top surface of the housing, and a bottom surface member (see Fig. 1, portion of element 5 bridging the side surface members 14, 14; in Fig. 1, the right side of the device is shown where the surface members 14, 14 are disposed on the left side, but the general structure forming the housing of the image forming device 4 is substantially similar) connecting the two side surface members 14, 14
For claim 7:  Ishida et al. teaches the printing system according to claim 1 further comprising an operation unit 73 configured to receive an input instruction for the reading unit and held on the connecting member (see Fig. 4, the shell of the scanner portion 4 is the connecting member, the operation unit 73 is held on the surface thereof) and a cable 77 configured to electrically connect the operation unit with the reading unit, wherein the cable is wired through the connecting member (see Fig. 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2005/0151782) in view of Smith (US PG Pub 2016/0202734).
For claim 8:  Ishida et al. teaches all of the limitations of claim 8 except that the operation unit is held rotatable to the second connecting member between first location located more inwardly than a side surface of the housing and a second position located more outward than the side surface of the housing.  However, Smith teaches that the operation unit 16 (see Figs. 3 and 4, the control panel for the device) is held rotatably relative to the connecting member 12, 46 (see Figs. 3 and 4, the connecting member being the device housing, corresponding to the device housing 4 being the connecting member in Ishida et al.) between a first position located more inward than a side surface of the housing (see Figs. 3 and 4, upright and within the form factor of the side surface element), and a second position located more outward than the side surface of the housing (see Fig. 2, pivoting outward from the side surface).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishida et al. to provide a pivoting control panel as taught by Smith for the purpose of ergonomically engaging the hand of an operator for inputting instructions to the device.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2005/0151782) in view of Nakanishi (JP 2001-097422).
For claim 10:  Ishida et al. teaches all of the limitations of claim 10 except that  the holding unit includes a turning arm configured to rotate a recording unit away from a top surface of the housing.  However, Nakanishi teaches providing a pivoting shaft for rotatably 3 having pivot shafts 3a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pivot shafts 14, 14 to have connected arm portions as taught by Nakanishi for the purpose of distributing the stress in supporting and pivoting the lid element.
For claim 11:  The combination of Ishida et al. and Nakanishi teaches the apparatus of claim 10 and Ishida et al. further teaches a cable 77 wired from the recording unit  (see paragraphs 84-85, provided near the shaft 14) and further teaches that the cable 77 passes n inside of the first turning arm (see Fig. 26, the elements 14, 14 are provided with arms extending onto the frame 4, 5B the cable is on the inside of the arm portions extending from the elements 14, 14 as modified) and inside of the first fixing member 17 (see Fig. 26, the provision of the cable 77 is on the interior portion of the printer and recording unit from the position of the fixing element 17. 
Response to Arguments
Applicant's arguments filed on December 21, 2021 have been fully considered but they are not persuasive. Applicant has amended the claim language and argues that Ishida does not teach the claimed apparatus having a first fixing member, a second fixing member and a connecting member.  However, the rejection applied above has been adjusted with Ishida teaching the first fixing member 17 connected to the back portion, the second fixing member(s) 14, 14 connected to the side portion and the connecting member being the frame 4, 5 housing the recording unit which bridges the elements 14, 17 as seen in Fig. 4.  The housing 5 of the scanner 4 and scanning unit 71 exterior is a connecting member since it connects the two 71 being the recording apparatus in place as seen in Fig. 4.  Component 71 is relied upon to teach the recording unit configured to read the image of the original document, and element 71 is the active scanning unit with the greater structure 4 that is referred to as the scanner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID H BANH/Primary Examiner, Art Unit 2853